DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/9/2021 has been entered. Claims 1, 3-8, 10, 12-22 remain pending the application.

Response to Arguments
Applicant's arguments filed on 3/9/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8-11 that previously cited art does not disclose “actively tracking a location of the CBCT imaging sensor” based on a sensor included in the CBCT imaging device. The Examiner respectfully disagrees. The Examiner relies on Leira to disclose a tracked CBCT imaging sensor (Leira, Pg 6, Col 2, Para 3; “Afterwards, the tracked catheter was advanced all the way to the foreign objects, using only navigation system guidance. […] When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control CBCT was performed to confirm the actual relationships.”) and the Examiner relies on Inkpen to disclose actively tracking the location of a surgical device based on a sensor included in the surgical device (Inkpen, Para 141-146; “Monitoring the current position and orientation of a first sensor which may move relative to the field generator […] Monitoring the frequency of deleted position and orientation readings over a selected time period preceding the current reading, and if this frequency exceeds a selected threshold, displaying to the user an indication that current data is unreliable, and, optionally, displaying to the user an estimate of current position and orientation that is calculated from position and orientation data gathered over a selected time period.”) within an EM field (Inkpen, Para 25; “With electromagnetic position tracking systems, measurement errors may occur if external magnetic fields are present or objects made of certain metals are brought into the range of the field generator”). Inkpen is interpreted as performing active tracking because the real-time position and orientation of the surgical device is performed. This is analogous the description provided in paragraph 65 of the filed specification by the Applicant (para 65; “application 81 may be able to actively track the location of imaging device 20, such as by sensors included in imaging device 20.”).  Therefore, Leira as modified by Inkpen is interpreted as disclosing these limitations in the claim because Inkpen discloses actively tracking the location of a surgical device using position and orientation sensors and the surgical device in Leira is a CBCT imaging device. Accordingly, this argument is not persuasive.
Applicant argues on pages 8-11 that previously cited art does not disclose “determining that the CBCT imaging device is moved into the EM field” based on a sensor included in the CBCT imaging device. The Examiner respectfully disagrees. The Examiner relies on Leira to disclose a tracked CBCT imaging sensor (Leira, Pg 6, Col 2, Para 3; “Afterwards, the tracked catheter was advanced all the way to the foreign objects, using only navigation system guidance. […] When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control CBCT was performed to confirm the actual relationships.”) and the Examiner relies on Inkpen to disclose determining that the surgical device is moved into an EM field (Inkpen, Para 25; “With electromagnetic position tracking systems, measurement errors may occur if external magnetic fields are present or objects made of certain metals are brought into the range of the field generator”) based on a sensor included in the surgical device (Inkpen, Para 141-146; “the invention provides a method of filtering measurement data generated by the navigation system to detect and exclude or correct data that is altered by interference or measurement errors […] Monitoring the current position and orientation of a first sensor which may move relative to the field generator […] Monitoring the frequency of deleted position and orientation readings over a selected time period preceding the current reading, and if this frequency exceeds a selected threshold, displaying to the user an indication that current data is unreliable, and, optionally, displaying to the user an estimate of current position and orientation that is calculated from position and orientation data gathered over a selected time period.”). Inkpen is interpreted as determining that the surgical device is moved into an EM field because Inkpen is monitoring the position of the surgical device relative to the field generator and correcting data which may have errors based on the measured position and orientation data. Although other calculations are performed based on the position and orientation data, the measured position and orientation data is the basis for the determination of presence of errors caused by movement into the EM field. This is analogous the description provided in paragraph 65 of the filed specification by the (para 63-64; “application 81, based at least in part on data received from tracking system 70, determines whether imaging device 20 is within the EM field generated by EM field generator 76 […] application 81 and/or tracking system 70 may then, at step S323, compensate for the distortion of the EM field”).  Therefore, Leira as modified by Inkpen is interpreted as disclosing these limitations in the claim because Inkpen discloses determining that a surgical device is moved into an EM field using position and orientation sensors and the surgical device in Leira is a CBCT imaging device. Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leira et al. (Leira et al., A novel research platform for electromagnetic navigated bronchoscopy using cone beam CT imaging and an animal model. Minim .
Regarding claim 1, Leira discloses a method of providing visual guidance for navigating inside a patient's chest (Leira, Pg 2, Col 1, Para 3; “Our primary goal is to develop a multi-purpose navigation system for the range of minimally invasive procedures in endobronchial lung medicine.”), the method comprising:
presenting a three-dimensional (3D) model of a luminal network (Leira, Pg 2, Col 2, Para 3; “The system can import preoperative radiology images, such as CT and MRI, and capture real-time intraoperative images like ultrasound and video streams. The imported images can be reconstructed into 3D volumes”);
generating, by an electromagnetic (EM) field generator of a tracking system, an EM field about the patient's chest (Leira, Pg 3, Col 1, Para 2; “The electromagnetic tracking system generates a 50 x 50 x 50 cm3 electromagnetic field in front of a 20 x 20 x 7 cm3 field generator.”)(Leira, Pg 3, Col 1, Para 3; “The field generator was mounted close to the pig’s thorax as seen in Figure 5A.”)(Leira, Pg 6, Figure 5A; showing the electromagnetic field generator mounted above the pig’s lungs);
detecting a location of an EM sensor of the tracking system within the EM field (Leira, Pg 3, Col 1, Para 2; “This field induces signals in sensors placed inside the field, and makes it possible to determine their position and orientation.”);
determining a position of a tool within the patient's chest based on the detected location of the EM sensor (Leira, Pg 3, Col 2, Para 1; “For tracking of the bronchoscope and other navigation purposes, we used a 2.1 mm catheter with a 5DOF sensor integrated (Flexcord, NDI, Waterloo, Ontario, Canada, Figure 5C).”);
displaying an indication of the position of the tool on the 3D model (Leira, Pg 2, Col 2, Para 3; “Tracking data are acquired in real-time directly from the tracking system. The software application combines tracking data with radiology images to show the position of modeled sensor instruments overlaying the images (Figure 3A-B). The system can import preoperative radiology images, such as CT and MRI, and capture real-time intraoperative images like ultrasound and video streams. The imported images can be reconstructed into 3D volumes”);
providing guidance for positioning a CBCT imaging device based on the detected location of the EM sensor (Leira, Pg 6, Col 2, Para 3; “Afterwards, the tracked catheter was advanced all the way to the foreign objects, using only navigation system guidance. The catheter had no active steering, so its direction was given by the bronchoscope. The position of the catheter was continuously observed in the navigation system display, comparing it to bronchoscopic video and fluoroscopy. When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control CBCT was performed to confirm the actual relationships.”)(Leira, Pg 3, Col 2, Para 1; “For tracking of the bronchoscope and other navigation purposes, we used a 2.1 mm catheter with a 5DOF sensor integrated (Flexcord, NDI, Waterloo, Ontario, Canada, Figure 5C).”);
receiving CBCT image data of the patient's chest from the CBCT imaging device (Leira, Pg 3, Col 2, Para 2; “Our bronchoscopy interventional suite contains a roof-mounted C-arm fluoroscopy unit (Axiom ArtisdTa system, Siemens, Munich, Germany). In addition to regular fluoroscopy and X-ray imaging, it has CBCT functionality. By acquiring approximately 400x X-ray images while rotating 220 around the OR table, it is able to reconstruct CT-like images. This provides a cylindrical volume with a diameter of24 cm and a height of 18 cm. The images are reconstructed on a workstation (Leonardo, Siemens, Germany) and transferred to the navigation platform. This CBCT imaging modality has some quality limitations compared to regular multislice CT(MSCT) (37), but the intraoperative imaging possibilities provide great patient logistic improvements.”);
detecting the location of the tool within the patient's chest based on the CBCT image data (Leira, Pg 6, Col 2, Para 3; “When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control CBCT was performed to confirm the actual relationships.”); and
updating the indication of the position of the tool on the 3D model based on the detected location of the tool within the patient’s chest (Leira, Pg 6, Col 2, Para 3; “When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control BCT was performed to confirm the actual relationships.”).
Leira does not disclose actively tracking a location of the CBCT imaging device via a sensor included in the CBCT imaging device; determining that the CBCT imaging device is moved into the EM field based at least in part on data received by the tracking system from the sensor included in the CBCT imaging device; compensating for distortion of the EM field caused by the CBCT imaging device being disposed within the EM field by adjusting the displayed indication of the position of the tool on the 3D Model; 
In an analogous electromagnetic tracking in surgical environments field of endeavor Inkpen discloses 
actively tracking a location of a surgical device via a sensor included in the tracked device (Inkpen, Para 141-146; “Monitoring the current position and orientation of a first sensor which may move relative to the field generator, calculating their time derivatives, and calculating selected characteristics of the position and orientation data from the first sensor over a selected time period,”;
determining that the tracked device is moved into an EM field (Inkpen, Para 25; “With electromagnetic position tracking systems, measurement errors may occur if external magnetic fields are present or objects made of certain metals are brought into the range of the field generator”) based at least in part on data received by a tracking system from the sensor included in the tracked surgical device (Inkpen, Para 141-146; “the invention provides a method of filtering measurement data generated by the navigation system to detect and exclude or correct data that is altered by interference or measurement errors […] Monitoring the current position and orientation of a first sensor which may move relative to the field generator […] Monitoring the frequency of deleted position and orientation readings over a selected time period preceding the current reading, and if this frequency exceeds a selected threshold, displaying to the user an indication that current data is unreliable, and, optionally, displaying to the user an estimate of current position and orientation that is calculated from position and orientation data gathered over a selected time period.”) (Inkpen, Para 79; “reading the current position of the sensor during navigation, finding the closest corresponding measurement correction factors from the lookup table, or alternately calculating the correction values from the continuous function, and applying the correction values to the current position of the sensor to create a corrected current position of the sensor for use in navigation”); and
compensating for distortion of the EM field caused by the tracked surgical device being disposed within the EM field (Inkpen, Para 141; “the invention provides a method of filtering measurement data generated by the navigation system to detect and exclude or correct data that is altered by interference or measurement errors”) by adjusting a displayed indication of the position of the tool on a display (Inkpen, Para 145; “Monitoring the frequency of deleted position and orientation readings over a selected time period preceding the current reading, and if this frequency exceeds a selected threshold, displaying to the user an indication that current data is unreliable, and, optionally, displaying to the user an estimate of current position and orientation that is calculated from position and orientation data gathered over a selected time period.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira to include actively tracking a location of the CBCT imaging device via a sensor included in the CBCT imaging device; (Inkpen, Para 44).
Leira as modified by Inkpen above does not disclose causing the EM field generator to be disabled after providing guidance for positioning the CBCT imaging device based on the detected location of the EM sensor, wherein the CBCT image data is obtained while the EM field generator is disabled; causing the EM field generator to be enabled after receiving the CBCT image data of the patient's chest while the EM field generator is disabled.
In an analogous medical device being imaged field of endeavor Stancer discloses causing an EM field generator (Stancer, IMD)(Stancer, Para 26; "wireless telemetry between the IMD and another device may interfere with the MRI scan due to electromagnetic fields generated by the IMD during wireless telemetry. The electromagnetic fields generated by wireless telemetry by the IMD may, in some cases, introduce noise into the MRI image and result in reduced quality of the MRI image") to be disabled before CBCT imaging, obtaining CBCT image data while the EM field generator is disabled; and enabling the EM field generator after CBCT imaging (Stancer, Para 66; "the external device may be configured to periodically interrogate the processor of IMD 16, e.g., at a time when the interrogation may not undesirably interfere with the MRI scan. For example, the external device may interrogate the processor of IMD 16 at times when the MRI scanner is not actively performing a scan of patient 14.")(Stancer, Para 5; "The example of an MRI scan will be described for purposes of illustration, although the devices, systems, and techniques described herein may also be applicable to other disruptive energy fields, such as those generated by a CT scan or the like.").
Stancer is interpreted as disclosing this limitation because “periodically” is interpreted as including times both before and after the disclosed MRI scan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen above to include causing the EM field generator to be disabled before CBCT imaging, obtaining CBCT image data while the EM field generator is disabled; and enabling the EM field generator after CBCT imaging in order to prevent the reduction of image quality due to the introduction of noise by the electromagnetic field (Stancer, Para 26).

Regarding claim 3, Leira as modified by Inkpen and Stancer above discloses all of the elements of claim 1 as discussed above.
Leira as modified by Inkpen and Stancer above further discloses receiving image data of a portion of the patient's chest about the detected location of the EM sensor to generate the CBCT image data (Leira, Pg 6, Col 2, Para 3; “Afterwards, the tracked catheter was advanced all the way to the foreign objects, using only navigation system guidance. The catheter had no active steering, so its direction was given by the bronchoscope. The position of the catheter was continuously observed in the navigation system display, comparing it to bronchoscopic video and fluoroscopy. When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control CBCT was performed to confirm the actual relationships.”)(Leira, Pg 3, Col 2, Para 1; “For tracking of the bronchoscope and other navigation purposes, we used a 2.1 mm catheter with a 5DOF sensor integrated (Flexcord, NDI, Waterloo, Ontario, Canada, Figure 5C).”).

Regarding claim 4, Leira as modified by Inkpen and Stancer above discloses all of the elements of claim 1 as discussed above.
 Leira as modified by Inkpen and Stancer above further discloses wherein the presented 3D model includes an indication of a target location and a pathway for navigating the tool to the target location (Leira, Pg 10, Col 2, Para 2 – Pg 11, Col 1, Para 1; “The navigation path was displayed in an easy-to understand manner continuously, and therefore easy to control by visualization for the bronchoscopists, giving a precise overview of the anatomy of the lungs as well as the location of the foreign bodies and the sensor-fitted catheter (Figures 3 and 11).”)(Leira, Pg 2, Col 2, Para 4; “Small foreign objects will lodge in hard-to-reach locations, so navigation and onsite imaging may improve the retrieval rate significantly.”).

Regarding claim 20, Leira discloses a non-transitory computer-readable storage medium storing instructions which (Leira, Pg 2, Col 1, Para 3; “Our primary goal is to develop a multi-purpose navigation system for the range of minimally invasive procedures in endobronchial lung medicine.”), when executed by a processor, cause a computing device to:
receive first image data of a patient's chest network (Leira, Pg 2, Col 2, Para 3; “The system can import preoperative radiology images, such as CT and MRI, and capture real-time intraoperative images like ultrasound and video streams. The imported images can be reconstructed into 3D volumes”);
identify a luminal network in the patient's chest based on the first image data (Leira, Pg 2, Col 2, Para 3; “The system can import preoperative radiology images, such as CT and MRI, and capture real-time intraoperative images like ultrasound and video streams. The imported images can be reconstructed into 3D volumes”) (Leira, Pg 2, Col 1, Para 3; “Our primary goal is to develop a multi-purpose navigation system for the range of minimally invasive procedures in endobronchial lung medicine. The gap of technology comprises bronchoscopic diagnosis of benign and malignant lung lesions and treatment of lung cancer, including techniques like brachytherapy, stenting, laser, and radio frequency ablation. These are targeted procedures that need accurate navigation, preferably on-site real-time fluoroscopy and 3D imaging present in the operation field, in order to increase the success rate of diagnosis and minimally invasive therapy, in a one-stop solution OR set-up.”)(Leira, Pg 3, Figure 2; “Figure 2. Set-up in the OR. (A) Bronchoscopists’ view to the various displays: OR table position (top monitor), C-arm images (Fluoroscopy, x-ray, and CT), navigation display (bottom left monitor), and cone beam CT workstation (Leonardo, Siemens, Germany). (B) Navigated bronchoscopy being performed with a tracked tool.”);
(Leira, Pg 2, Col 2, Para 3; “The system can import preoperative radiology images, such as CT and MRI, and capture real-time intraoperative images like ultrasound and video streams. The imported images can be reconstructed into 3D volumes”);
detect a location of an EM sensor within an electromagnetic (EM) field generated about the patient's chest by an EM field generator (Leira, Pg 3, Col 1, Para 2; “The electromagnetic tracking system generates a 50 x 50 x 50 cm3 electromagnetic field in front of a 20 x 20 x 7 cm3 field generator. This field induces signals in sensors placed inside the field, and makes it possible to determine their position and orientation.”);
determine a position of a tool within the patient's chest based on the detected location of the EM sensor (Leira, Pg 3, Col 2, Para 1; “For tracking of the bronchoscope and other navigation purposes, we used a 2.1 mm catheter with a 5DOF sensor integrated (Flexcord, NDI, Waterloo, Ontario, Canada, Figure 5C).”);
cause a display device to display an indication of the position of the tool on the 3D model (Leira, Pg 2, Col 2, Para 3; “Tracking data are acquired in real-time directly from the tracking system. The software application combines tracking data with radiology images to show the position of modeled sensor instruments overlaying the images (Figure 3A-B). The system can import preoperative radiology images, such as CT and MRI, and capture real-time intraoperative images like ultrasound and video streams. The imported images can be reconstructed into 3D volumes”);
(Leira, Pg 6, Col 2, Para 3; “Afterwards, the tracked catheter was advanced all the way to the foreign objects, using only navigation system guidance. The catheter had no active steering, so its direction was given by the bronchoscope. The position of the catheter was continuously observed in the navigation system display, comparing it to bronchoscopic video and fluoroscopy. When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control CBCT was performed to confirm the actual relationships.”)(Leira, Pg 3, Col 2, Para 1; “For tracking of the bronchoscope and other navigation purposes, we used a 2.1 mm catheter with a 5DOF sensor integrated (Flexcord, NDI, Waterloo, Ontario, Canada, Figure 5C).”);
receive second image data of the patient's chest from the imaging device (Leira, Pg 3, Col 2, Para 2; “Our bronchoscopy interventional suite contains a roof-mounted C-arm fluoroscopy unit (Axiom ArtisdTa system, Siemens, Munich, Germany). In addition to regular fluoroscopy and X-ray imaging, it has CBCT functionality. By acquiring approximately 400x X-ray images while rotating 220 around the OR table, it is able to reconstruct CT-like images. This provides a cylindrical volume with a diameter of24 cm and a height of 18 cm. The images are reconstructed on a workstation (Leonardo, Siemens, Germany) and transferred to the navigation platform. This CBCT imaging modality has some quality limitations compared to regular multislice CT(MSCT) (37), but the intraoperative imaging possibilities provide great patient logistic improvements.”);
(Leira, Pg 6, Col 2, Para 3; “When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control CBCT was performed to confirm the actual relationships.”); and
update the indication of the position of the tool on the 3D model based on the detected location (Leira, Pg 6, Col 2, Para 3; “When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control CBCT was performed to confirm the actual relationships.”).
Leira does not disclose actively tracking a location of the CBCT imaging device via a sensor included in the CBCT imaging device; determining that the CBCT imaging device is moved into the EM field based at least in part on data received by the tracking system from the sensor included in the CBCT imaging device; compensating for distortion of the EM field caused by the CBCT imaging device being disposed within the EM field by adjusting the displayed indication of the position of the tool on the 3D Model; causing the EM field generator to be disabled after providing guidance for positioning the CBCT imaging device based on the detected location of the EM sensor, wherein the CBCT image data is obtained while the EM field generator is disabled; and causing the EM field generator to be enabled after receiving the CBCT image data of the patient's chest while the EM field generator is disabled.
In an analogous electromagnetic tracking in surgical environments field of endeavor Inkpen discloses 
actively tracking a location of a surgical device via a sensor included in the tracked device (Inkpen, Para 141-146; “Monitoring the current position and orientation of a first sensor which may move relative to the field generator, calculating their time derivatives, and calculating selected characteristics of the position and orientation data from the first sensor over a selected time period,”;
determining that the tracked device is moved into an EM field (Inkpen, Para 25; “With electromagnetic position tracking systems, measurement errors may occur if external magnetic fields are present or objects made of certain metals are brought into the range of the field generator”) based at least in part on data received by a tracking system from the sensor included in the tracked surgical device (Inkpen, Para 141-146; “the invention provides a method of filtering measurement data generated by the navigation system to detect and exclude or correct data that is altered by interference or measurement errors […] Monitoring the current position and orientation of a first sensor which may move relative to the field generator […] Monitoring the frequency of deleted position and orientation readings over a selected time period preceding the current reading, and if this frequency exceeds a selected threshold, displaying to the user an indication that current data is unreliable, and, optionally, displaying to the user an estimate of current position and orientation that is calculated from position and orientation data gathered over a selected time period.”) (Inkpen, Para 79; “reading the current position of the sensor during navigation, finding the closest corresponding measurement correction factors from the lookup table, or alternately calculating the correction values from the continuous function, and applying the correction values to the current position of the sensor to create a corrected current position of the sensor for use in navigation”); and
 caused by the tracked surgical device being disposed within the EM field (Inkpen, Para 141; “the invention provides a method of filtering measurement data generated by the navigation system to detect and exclude or correct data that is altered by interference or measurement errors”) by adjusting a displayed indication of the position of the tool on a display (Inkpen, Para 145; “Monitoring the frequency of deleted position and orientation readings over a selected time period preceding the current reading, and if this frequency exceeds a selected threshold, displaying to the user an indication that current data is unreliable, and, optionally, displaying to the user an estimate of current position and orientation that is calculated from position and orientation data gathered over a selected time period.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira to include actively tracking a location of the CBCT imaging device via a sensor included in the CBCT imaging device; determining that the CBCT imaging device is moved into the EM field based at least in part on data received by the tracking system from the sensor included in the CBCT imaging device; compensating for distortion of the EM field caused by the CBCT imaging device being disposed within the EM field by adjusting the displayed indication of the position of the tool on the 3D Model as taught by Inkpen in order to achieve accurate navigation as taught by Inkpen (Inkpen, Para 44).
Leira as modified by Inkpen above does not disclose causing the EM field generator to be disabled after providing guidance for positioning the imaging device based on the detected location of the EM sensor, wherein the second image data is 
In an analogous medical device being imaged field of endeavor Stancer discloses causing an EM field generator (Stancer, IMD)(Stancer, Para 26; "wireless telemetry between the IMD and another device may interfere with the MRI scan due to electromagnetic fields generated by the IMD during wireless telemetry. The electromagnetic fields generated by wireless telemetry by the IMD may, in some cases, introduce noise into the MRI image and result in reduced quality of the MRI image") to be disabled before CBCT imaging, obtaining CBCT image data while the EM field generator is disabled; and enabling the EM field generator after CBCT imaging (Stancer, Para 66; "the external device may be configured to periodically interrogate the processor of IMD 16, e.g., at a time when the interrogation may not undesirably interfere with the MRI scan. For example, the external device may interrogate the processor of IMD 16 at times when the MRI scanner is not actively performing a scan of patient 14.")(Stancer, Para 5; "The example of an MRI scan will be described for purposes of illustration, although the devices, systems, and techniques described herein may also be applicable to other disruptive energy fields, such as those generated by a CT scan or the like.").
Stancer is interpreted as disclosing this limitation because “periodically” is interpreted as including times both before and after the scan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen above to (Stancer, Para 26).

Regarding claim 21, Leira discloses a method of providing visual guidance for navigating inside a patient's chest (Leira, Pg 2, Col 1, Para 3; “Our primary goal is to develop a multi-purpose navigation system for the range of minimally invasive procedures in endobronchial lung medicine.”), the method comprising:
generating an EM field about the patient's chest (Leira, Pg 3, Col 1, Para 2; “The electromagnetic tracking system generates a 50 x 50 x 50 cm3 electromagnetic field in front of a 20 x 20 x 7 cm3 field generator.”)(Leira, Pg 3, Col 1, Para 3; “The field generator was mounted close to the pig’s thorax as seen in Figure 5A.”)(Leira, Pg 6, Figure 5A; showing the electromagnetic field generator mounted above the pig’s lungs);
detecting a location of an EM sensor within the EM field (Leira, Pg 3, Col 1, Para 2; “This field induces signals in sensors placed inside the field, and makes it possible to determine their position and orientation.”);
displaying an indication of the position of the tool on the 3D model based on the detected location of the EM sensor (Leira, Pg 2, Col 2, Para 3; “Tracking data are acquired in real-time directly from the tracking system. The software application combines tracking data with radiology images to show the position of modeled sensor instruments overlaying the images (Figure 3A-B). The system can import preoperative radiology images, such as CT and MRI, and capture real-time intraoperative images like ultrasound and video streams. The imported images can be reconstructed into 3D volumes”);
providing guidance for positioning a cone beam computed tomography (CBCT) imaging device based on the detected location of the EM sensor (Leira, Pg 6, Col 2, Para 3; “Afterwards, the tracked catheter was advanced all the way to the foreign objects, using only navigation system guidance. The catheter had no active steering, so its direction was given by the bronchoscope. The position of the catheter was continuously observed in the navigation system display, comparing it to bronchoscopic video and fluoroscopy. When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control CBCT was performed to confirm the actual relationships.”)(Leira, Pg 3, Col 2, Para 1; “For tracking of the bronchoscope and other navigation purposes, we used a 2.1 mm catheter with a 5DOF sensor integrated (Flexcord, NDI, Waterloo, Ontario, Canada, Figure 5C).”); and
receiving CBCT image data of the patient's chest from the CBCT imaging device (Leira, Pg 3, Col 2, Para 2; “Our bronchoscopy interventional suite contains a roof-mounted C-arm fluoroscopy unit (Axiom ArtisdTa system, Siemens, Munich, Germany). In addition to regular fluoroscopy and X-ray imaging, it has CBCT functionality. By acquiring approximately 400x X-ray images while rotating 220 around the OR table, it is able to reconstruct CT-like images. This provides a cylindrical volume with a diameter of24 cm and a height of 18 cm. The images are reconstructed on a workstation (Leonardo, Siemens, Germany) and transferred to the navigation platform. This CBCT imaging modality has some quality limitations compared to regular multislice CT(MSCT) (37), but the intraoperative imaging possibilities provide great patient logistic improvements.”).
In an analogous electromagnetic tracking in surgical environments field of endeavor Inkpen discloses 
actively tracking a location of a surgical device via a sensor included in the tracked device (Inkpen, Para 141-146; “Monitoring the current position and orientation of a first sensor which may move relative to the field generator, calculating their time derivatives, and calculating selected characteristics of the position and orientation data from the first sensor over a selected time period,”;
determining that the tracked device is moved into an EM field (Inkpen, Para 25; “With electromagnetic position tracking systems, measurement errors may occur if external magnetic fields are present or objects made of certain metals are brought into the range of the field generator”) based at least in part on data received by a tracking system from the sensor included in the tracked surgical device (Inkpen, Para 141-146; “the invention provides a method of filtering measurement data generated by the navigation system to detect and exclude or correct data that is altered by interference or measurement errors […] Monitoring the current position and orientation of a first sensor which may move relative to the field generator […] Monitoring the frequency of deleted position and orientation readings over a selected time period preceding the current reading, and if this frequency exceeds a selected threshold, displaying to the user an indication that current data is unreliable, and, optionally, displaying to the user an estimate of current position and orientation that is calculated from position and orientation data gathered over a selected time period.”) (Inkpen, Para 79; “reading the current position of the sensor during navigation, finding the closest corresponding measurement correction factors from the lookup table, or alternately calculating the correction values from the continuous function, and applying the correction values to the current position of the sensor to create a corrected current position of the sensor for use in navigation”); and
compensating for distortion of the EM field caused by the tracked surgical device being disposed within the EM field (Inkpen, Para 141; “the invention provides a method of filtering measurement data generated by the navigation system to detect and exclude or correct data that is altered by interference or measurement errors”) by adjusting a displayed indication of the position of the tool on a display (Inkpen, Para 145; “Monitoring the frequency of deleted position and orientation readings over a selected time period preceding the current reading, and if this frequency exceeds a selected threshold, displaying to the user an indication that current data is unreliable, and, optionally, displaying to the user an estimate of current position and orientation that is calculated from position and orientation data gathered over a selected time period.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira to include actively tracking a location of the CBCT imaging device via a sensor included in the CBCT imaging device; determining that the CBCT imaging device is moved into the EM field based at least in part on data received by the tracking system from the sensor included in the CBCT (Inkpen, Para 44).
Leira as modified by Inkpen above does not disclose causing the EM field generator to be disabled after providing guidance for positioning the CBCT imaging device based on the detected location of the EM sensor, wherein the CBCT image data is obtained while the EM field generator is disabled; causing the EM field generator to be enabled after receiving the CBCT image data of the patient's chest while the EM field generator is disabled.
In an analogous medical device being imaged field of endeavor Stancer discloses causing an EM field generator (Stancer, IMD)(Stancer, Para 26; "wireless telemetry between the IMD and another device may interfere with the MRI scan due to electromagnetic fields generated by the IMD during wireless telemetry. The electromagnetic fields generated by wireless telemetry by the IMD may, in some cases, introduce noise into the MRI image and result in reduced quality of the MRI image") to be disabled before CBCT imaging, obtaining CBCT image data while the EM field generator is disabled; and enabling the EM field generator after CBCT imaging (Stancer, Para 66; "the external device may be configured to periodically interrogate the processor of IMD 16, e.g., at a time when the interrogation may not undesirably interfere with the MRI scan. For example, the external device may interrogate the processor of IMD 16 at times when the MRI scanner is not actively performing a scan of patient 14.")(Stancer, Para 5; "The example of an MRI scan will be described for purposes of illustration, although the devices, systems, and techniques described herein may also be applicable to other disruptive energy fields, such as those generated by a CT scan or the like.").
Stancer is interpreted as disclosing this limitation because “periodically” is interpreted as including times both before and after the disclosed MRI scan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen above to include causing the EM field generator to be disabled before CBCT imaging, obtaining CBCT image data while the EM field generator is disabled; and enabling the EM field generator after CBCT imaging in order to prevent the reduction of image quality due to the introduction of noise by the electromagnetic field (Stancer, Para 26).

Regarding claim 22, Leira as modified by Inkpen and Stancer above discloses all of the limits of claim 21 as discussed above.
Leira as modified by Inkpen and Stancer above further discloses detecting the location of the tool within the patient's chest based on the CBCT image data (Leira, Pg 6, Col 2, Para 3; “When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control CBCT was performed to confirm the actual relationships.”); and
updating the indication of the position of the tool on the 3D model based on the detected location of the tool within the patient’s chest (Leira, Pg 6, Col 2, Para 3; “When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control CBCT was performed to confirm the actual relationships.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leira, Inkpen, and Stancer as applied to claim 4 above, and in further view of Gundel (US20070049861).
Regarding claim 5, Leira as modified by Inkpen and Stancer above discloses all of the elements of claim 4 as discussed above.
Leira as modified by Inkpen and Stancer above further discloses wherein a first portion of the pathway to the target location is located inside of the luminal network (Leira, Pg 10, Col 2, Para 2 – Pg 11, Col 1, Para 1; “The navigation path was displayed in an easy-to understand manner continuously, and therefore easy to control by visualization for the bronchoscopists, giving a precise overview of the anatomy of the lungs as well as the location of the foreign bodies and the sensor-fitted catheter (Figures 3 and 11).”)(Leira, Pg 2, Col 1, Para 3; “Our primary goal is to develop a multi-purpose navigation system for the range of minimally invasive procedures in endobronchial lung medicine. The gap of technology comprises bronchoscopic diagnosis of benign and malignant lung lesions and treatment of lung cancer, including techniques like brachytherapy, stenting, laser, and radio frequency ablation. These are targeted procedures that need accurate navigation, preferably on-site real-time fluoroscopy and 3D imaging present in the operation field, in order to increase the success rate of diagnosis and minimally invasive therapy, in a one-stop solution OR set-up.”).

In an analogous surgical pathway planning field of endeavor Gundel discloses wherein a first portion of the pathway to the target location is located inside of the luminal network and a second portion of the pathway to the target location is located outside of the luminal network location (Gundel, Para 26; “If no suitable path is found, the user is presented with alternatives in which injuries to the vessels and/or bronchi cannot be excluded. At the same time, in order to permit a risk assessment, the vessels and bronchi lying on the corresponding access path, their diameter and their position, are displayed on the monitor 13 with colored highlighting. The user can then decide which of the proposed access paths, if any, to choose.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen and Stancer above wherein a second portion of the pathway to the target location is located outside of the luminal network location as taught by Gundel in order to allow for selection of a pathway which minimizes risk to the patient (Gundel, Para 26).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leira, Inkpen, Stancer, and Gundel as applied to claim 5 above, and in further view of Nields et al. (US20080033420, hereafter Nields).
Regarding claim 6, Leira as modified by Inkpen, Stancer, and Gundel above discloses all of the elements of claim 5 as discussed above.
Leira as modified by Inkpen, Stancer, and Gundel above does not explicitly disclose wherein the CBCT image data is received while the tool is navigated along the second portion of the pathway to the target location.
In an analogous CBCT guided surgery field of endeavor, Nields discloses wherein CBCT image data is received while the tool is navigated along the pathway to the target location (Nields, Para 137; “The thermal ablation applicator may be interconnected to a stereotactic, optical tracking, or magnetic tracking positioning system. In such a system, sensors located in proximity to the surgical area are operable to detect the position and orientation of the stereotactic applicator relative to coordinate system in the surgical area. The patient, or at least the VOI in the patient, must also be registered to the coordinate system in the surgical area. In this manner, the orientation and position of the applicator relative to the VOI may be known. The position of the applicator may then be displayed relative to the VOI and may aid the physician in proper applicator placement. Such systems are known to those skilled in the art, and one such system is marketed by General Electric under the name InstaTrak.”)(Nields, Para 148; “In the case of scanners utilizing cone beams or rastering fan beams with two-dimensional detector arrays or flat panel detector arrays, the scanner may be operable to capture and display real-time two-dimensional images of the VOI.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen, Stancer, and (Nields, Para 173). Leira as modified by Inkpen, Stancer, Gundel, and Nields above is interpreted as disclosing wherein the CBCT data is received while the tool is navigated along the second portion of the pathway because Nields discloses receiving CBCT data in real-time and Gundel discloses wherein the path includes the second portion of the pathway.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leira, Inkpen, Stancer, Gundel, and Nields as applied to claim 6 above, and in further view of a second embodiment of Leira and Langan et al. (US20160166329)(hereafter Langan).
Regarding claim 7, Leira as modified by Inkpen, Stancer, Gundel, and Nields above discloses all of the elements of claim 6 as discussed above.
Leira as modified by Inkpen, Stancer, Gundel, and Nields above does not disclose wherein the pathway to the target location is updated based on acquired image data.
In analogous image guided surgery field of endeavor, Langan discloses wherein the second portion of the pathway to the target location is updated based on acquired image data (Langan, Para 57; “As shown in the depicted example, lateral views 200 obtained before or during the procedure may be incorporated into the target imaging and reconstruction, if appropriate, to supplement the image data acquired by the tomosynthesis acquisition process 240. Target localization may also be aided by registration of the current tomosynthesis data with prior imaging (e.g., CT or CBCT) data, and/or potentially with manual support. As may be appreciated, in the context of a navigational procedure and the accompanying image acquisition, patient motion is likely to occur to some extent. With this in mind, in certain implementations patient motion may be detected as a large scale registration error and corrected.”)(Langan, Para 45; “The 3D volume 126 may be used for planning a navigational procedure. For example, the 3D volume 126 may be used to identify (block 130) the target structure or region 132 and to plan the procedure (block 134), such as by determining an entry point 140, a path 144”) (Langan, Para 56; “In one embodiment, acquisitions in the evaluation mode and the navigation mode are performed alternatingly.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen, Gundel, and Nields above wherein the second portion of the pathway to the target location is updated based on image data as taught by Langan in in order to allow for correction of errors due to things such as patient movement (Langan, Para 57).
Further, Leira as modified by Inkpen, Stancer, Gundel, Nields, and Langan above does not disclose the image data is CBCT data.
However, a second embodiment of Leira discloses wherein an updated position of the tool relative to the target location is updated base on the CBCT data (Leira, Pg 6, Col 2, Para 3; “When the catheter tip sensor was adjacent the foreign object according to the navigation system, a control CBCT was performed to confirm the actual relationships.”).
(Leira, Pg 6, Col 2, Para 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leira, Inkpen, and Stancer as applied to claim 1 above, and in further view of Jacobsen et al. (US20170340240, hereafter Jacobsen).
Regarding claim 8, Leira as modified by Inkpen and Stancer above substantially discloses the invention as discussed above.
	Leira as modified by Inkpen and Stancer above does not disclose providing a notification that the position of the CBCT imaging device is causing the distortion of the EM field.
	In an analogous navigation distortion detection field of endeavor Jacobsen discloses providing a notification that the position of an external instrument is causing the distortion of the EM field(Jacobsen, Para 140; “Stopping navigation for a user in block 314 can include providing the alerts to the user that a navigation error may be occurring, this can include not illustrating a navigated position of the instrument 110 b. […] user can move the instrument 110 b or portions relative to it, such as withdrawing the instrument or removing any possible distorting structures, such as a secondary or external instrument. Continuing system navigation can allow the system to determine if a distortion has been removed.”)(Jacobsen, Para 128; “Error mitigating steps in block 274 can include repositioning the patient 26 relative to any possible distorting elements or features (e.g., a surgical instrument or support structures), removing the tracked instrument to a previous location, completely withdrawing the navigated instrument, or other possible mitigating steps.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen and Stancer above to include providing a notification that the position of the CBCT imaging device is causing the distortion of the EM field as taught by Jacobsen in order to allow a user to know that a navigation should be altered, recalibrated, or stopped (Jacobsen, Para 8).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leira, Inkpen, and Stancer as applied to claim 3 above, and in further view of Hartmann et al. (US20090281417, hereafter Hartmann).
Regarding claim 10, Leira as modified by Inkpen and Stancer above discloses all of the elements of claim 3 as discussed above.
	Leira as modified by Inkpen and Stancer above does not disclose providing a notification when one or more reference sensors on the patient's chest indicate that the patient has moved during the imaging.
In an analogous electromagnetic tracking of a patient field of endeavor, Hartmann discloses providing a notification when one or more reference sensors on the (Hartmann, Para 56; “Generally, a patient tracker or second reference frame or DRF tracker 54 a can be coupled opposite the DRF 54 at a second location, and for example, can be coupled to a chest of the patient 12, such as to a sternum 12 c of the patient 12.”) indicate that the patient has moved during the imaging (Hartmann, Para 87; “Further, the tracking of the DRF 54 with the DRF tracker 54 a can allow the navigation system 10 to notify the operator 39 if the DRF 54 and/or DRF tracker 54 a moves relative to the anatomical structure of the patient 12 in the navigation field. This can alert the operator 39 to verify the position of the DRF 54 and/or DRF tracker 54 a in the patient space before proceeding further with the surgical procedure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen and Stancer above to include providing a notification when one or more reference sensors on the patient's chest indicate that the patient has moved during the imaging as taught by Hartmann in order to allow a user to verify the position of the patient relative to the tracker to ensure the accuracy of the navigation (Hartmann, Para 87).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leira, Inkpen, and Stancer as applied to claim 3 above, and in further view of Brehm et al. (US20130259338, hereafter Brehm).
Regarding claim 12, Leira as modified by Inkpen and Stancer above discloses all of the elements of claim 3 as discussed above.

In an analogous CBCT imaging field of endeavor Brehm discloses wherein the CBCT image data is generated during a first phase of the patient's respiratory cycle(Brehm, Para 23; “As the system 10 is operated to obtain images at different gantry angles, the patient 28 is breathing. Thus, the resulting images at different gantry angles may correspond to different phases of a breathing cycle for the patient 28.”), the method further comprising:
receiving the image data of the portion of the patient's chest about the detected location of the EM sensor to generate additional CBCT image data during a second phase of the patient's respiratory cycle(Brehm, Para 23; “As the system 10 is operated to obtain images at different gantry angles, the patient 28 is breathing. Thus, the resulting images at different gantry angles may correspond to different phases of a breathing cycle for the patient 28.”)(Brehm, Para 27; “First, a plurality of volumetric images are obtained (Item 202). In the illustrated embodiments, the volumetric images are generated using respective sets of projection images, wherein the volumetric images and the respective sets of projection images correspond with different respective phases of a physiological cycle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen and Stancer (Brehm, Para 2).

Regarding claim 13, Leira as modified by Inkpen, Stancer, and Brehm above discloses all of the elements of claim 12 as discussed above.
Leira does not disclose monitoring the patient's respiratory cycle to determine a current phase of the patient's respiratory cycle; and displaying one of the CBCT image data or the additional CBCT image data corresponding to the current phase of the patient's respiratory cycle.
However, Brehm further discloses monitoring the patient's respiratory cycle to determine a current phase of the patient's respiratory cycle (Brehm, Para 23; “As the system 10 is operated to obtain images at different gantry angles, the patient 28 is breathing. Thus, the resulting images at different gantry angles may correspond to different phases of a breathing cycle for the patient 28.”); and
displaying one of the CBCT image data or the additional CBCT image data corresponding to the current phase of the patient's respiratory cycle (Brehm, Para 27; “First, a plurality of volumetric images are obtained (Item 202). In the illustrated embodiments, the volumetric images are generated using respective sets of projection images, wherein the volumetric images and the respective sets of projection images correspond with different respective phases of a physiological cycle. […] The volumetric images 300 a-300 e may be displayed in a sequence to form a video, so that a user can see how the body part 302 moves in a physiological cycle (e.g., respiratory cycle).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen, Stancer, and Brehm above to include monitoring the patient's respiratory cycle to determine a current phase of the patient's respiratory cycle; and displaying one of the CBCT image data or the additional CBCT image data corresponding to the current phase of the patient's respiratory cycle as taught by Brehm in order to allow for monitoring of a patient’s breathing state (Brehm, Para 2).

Regarding claim 14, Leira as modified by Inkpen, Stancer, and Brehm above discloses all of the elements of claim 13 as discussed above.
Leira does not disclose wherein the monitoring of the patient's respiratory cycle is based on data received from one or more reference sensors located on the patient's chest.
However, Brehm further discloses wherein the monitoring of the patient's respiratory cycle is based on data received from one or more reference sensors located on the patient's chest(Brehm, Para 24; “. During use, the marker block 82 may be placed on the patient's chest, and the camera 80 is then used to view the markers 84 on the marker block 82. During a respiratory cycle, the chest of the patient 28 will move up and down, and the marker block 82 will move correspondingly. […] By continuously tracking the position of the marker block 82, the processor 54 may determine the breathing amplitudes and/or phases of the breathing cycle that the patient 28 is going through. The determined amplitudes and/or phases may then be later used by the processor 54 to sort the images so that different sets of images correspond with respective phases or phase ranges of the breathing cycle, as similarly discussed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen, Stancer, and Brehm above wherein the monitoring of the patient's respiratory cycle is based on data received from one or more reference sensors located on the patient's chest as taught by Brehm in order to allow for monitoring of a patient’s breathing state (Brehm, Para 2) and allow for classification of the images into their respective phases (Brehm, Para 24).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Leira, Inkpen, Stancer, and Brehm as applied to claim 13 above, and in further view of Christopher et al. (US20080178880, hereafter Christopher).
Regarding claim 15, Leira as modified by Inkpen, Stancer, and Brehm above discloses all of the elements of claim 13 as discussed above.
Leira as modified by Inkpen, Stancer, and Brehm above does not disclose wherein the monitoring of the patient's respiratory cycle is based on a ventilator connected to the patient.
In an analogous patient breathing cycle monitoring field of endeavor Christopher discloses wherein the monitoring of the patient's respiratory cycle is based on a (Christopher, Para 80; “Electrical leads run from the thermistor 67 along the catheter 62 and connecting tubing 63 to the ventilator system 20 to enable the processor 21 to synchronize the delivered flow of oxygen-containing gas to the patient's respiratory cycle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen, Stancer, and Brehm above wherein the monitoring of the patient's respiratory cycle is based on a ventilator connected to the patient as taught by Christopher in order to allow for synchronization of patient treatment with the patient’s breathing cycle (Christopher, Para 22).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leira, Inkpen, Stancer, and Brehm as applied to claim 12 above, and in further view of John (US20080061961).
Regarding claim 16, Leira as modified by Inkpen, Stancer, and Brehm above discloses all of the elements of claim 12 as discussed above.
Leira does not disclose monitoring the patient's respiratory cycle to determine a current phase of the patient's respiratory cycle.
However, Brehm further discloses monitoring the patient's respiratory cycle to determine a current phase of the patient's respiratory cycle (Brehm, Para 24; “. During use, the marker block 82 may be placed on the patient's chest, and the camera 80 is then used to view the markers 84 on the marker block 82. During a respiratory cycle, the chest of the patient 28 will move up and down, and the marker block 82 will move correspondingly. […] By continuously tracking the position of the marker block 82, the processor 54 may determine the breathing amplitudes and/or phases of the breathing cycle that the patient 28 is going through. The determined amplitudes and/or phases may then be later used by the processor 54 to sort the images so that different sets of images correspond with respective phases or phase ranges of the breathing cycle, as similarly discussed.”)(Brehm, Para 23; “As the system 10 is operated to obtain images at different gantry angles, the patient 28 is breathing. Thus, the resulting images at different gantry angles may correspond to different phases of a breathing cycle for the patient 28.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen, Stancer, and Brehm above to include monitoring the patient's respiratory cycle to determine a current phase of the patient's respiratory cycle as taught by Brehm.
Doing so would allow for monitoring of a patient’s breathing state (Brehm, Para 2).
Further, Leira as modified by Inkpen, Stancer, and Brehm above does not disclose displaying a notification when the current phase of the patient's respiratory cycle does not correspond to the CBCT image data or the additional CBCT image data.
In an analogous patient monitoring field of endeavor John discloses
monitoring the patient's respiratory cycle (John, Para 11; “Moreover, additional measures (e.g., heart and respiration rates, eye activity) are sensed”) (John, Para 155; “Disorders of breathing, which involve disruption of normal respiratory behavior, may be a prime candidate for the semi-automatic methods described herein.”); and
displaying a notification when there is conflicting data between two or more sensor types (John, Para 20; “According to an embodiment of the invention there are provided methods for automatically sending alerts to the patient in order to accomplish at least one of the following: to resolve conflicts between time and sensor information (or to one piece of information out of several within each category); to resolve conflicts between two or more types of sensor information; to assign priority to time or sensor information; to select a priority rule; to alert the patient about a proposed adjustment; to request that a patient set an order of priority rules; and, to provide a response that assists with the evaluation of sensed data or other operation related to provision of therapy.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen, Stancer, and Brehm above to include displaying a notification when the current phase of the patient's respiratory cycle does not correspond to the CBCT image data or the additional CBCT image data as taught by John in order to allow a user to resolve the conflict by assigning priority or provide a response that assists with the evaluation of the sensed data (John, Para 20).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leira, Inkpen, and Stancer as applied to claim 3 above, and in further view of Nields et al. (US20080033420, hereafter Nields).
Regarding claim 17, Leira as modified by Inkpen and Stancer above discloses all of the elements of claim 3 as discussed above.
Leira as modified by Inkpen and Stancer above does not disclose identifying the tool in the CBCT image data; orienting the CBCT image data based on a position and orientation of the tool in the CBCT image data; and displaying the CBCT image data based on the orienting.
In an analogous CBCT guided surgery field of endeavor, Nields discloses
identifying the tool in the CBCT image data (Nields, Para 173; “The patient, or at least the VOI in the patient, must also be registered to the coordinate system in the surgical area. In this manner, the orientation and position of the applicator relative to the VOI may be known.”);
orienting the CBCT image data based on a position and orientation of the tool in the CBCT image data (Nields, Para 173; “The patient, or at least the VOI in the patient, must also be registered to the coordinate system in the surgical area. In this manner, the orientation and position of the applicator relative to the VOI may be known. The position of the applicator may then be displayed relative to the VOI and may aid the physician in proper applicator placement. Such systems are known to those skilled in the art, and one such system is marketed by General Electric under the name InstaTrak.”); and
displaying the CBCT image data based on the orienting (Nields, Para 173; “The patient, or at least the VOI in the patient, must also be registered to the coordinate system in the surgical area. In this manner, the orientation and position of the applicator relative to the VOI may be known. The position of the applicator may then be displayed relative to the VOI and may aid the physician in proper applicator placement. Such systems are known to those skilled in the art, and one such system is marketed by General Electric under the name InstaTrak.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen and Stancer above to include identifying the tool in the CBCT image data; orienting the CBCT image data based on a position and orientation of the tool in the CBCT image data; and displaying the CBCT image data based on the orienting as taught by Nields in order to aid the physician in proper applicator placement (Nields, Para 173).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leira, Inkpen, Stancer, and Nields as applied to claim 17 above, and in further view of Garcia et al. (US20150088120, hereafter Garcia).
Regarding claim 18, Leira as modified by Inkpen, Stancer, and Nields above discloses all of the elements of claim 17 as discussed above.
Leira as modified by Inkpen, Stancer, and Nields above further discloses wherein the tool is an ablation device (Leira, Pg 2, Col 1, Para 3; “The gap of technology comprises bronchoscopic diagnosis of benign and malignant lung lesions and treatment of lung cancer, including techniques like brachytherapy, stenting, laser, and radio frequency ablation. These are targeted procedures that need accurate navigation, preferably on-site real-time fluoroscopy and 3D imaging present in the operation field, in order to increase the success rate of diagnosis and minimally invasive therapy, in a one-stop solution OR set-up.”).
Leira as modified by Inkpen, Stancer, and Nields above does not disclose identifying a radiating portion of the ablation device; determining a projected ablation zone based on the position and orientation of the ablation device and ablation settings; and displaying an indication of the projected ablation zone on the CBCT image data.
In an analogous ablation navigation field of endeavor Garcia discloses
identifying a radiating portion of the ablation device (Garcia, Para 86; “The treatment planning module 54 can display the anticipated treatment zone based on the position of the probes and the treatment parameters.”);
determining a projected ablation zone based on the position and orientation of the ablation device and ablation settings (Garcia, Para 86; “The treatment planning module 54 can display the anticipated treatment zone based on the position of the probes and the treatment parameters.”); and
displaying an indication of the projected ablation zone on the CBCT image data (Garcia, Para 86; “The treatment planning module 54 can display the anticipated treatment zone based on the position of the probes and the treatment parameters.”)(Garcia, Para 146; “estimate the target ablation zone and display a graphical representation of the estimation in the display device based on the one or more parameters of the treatment protocol and the one or more conductivity parameters.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen, Stancer, and (Garcia, Para 9-10).

Regarding claim 19, Leira as modified by Inkpen, Stancer, Nields, and Garcia above discloses all of the elements of claim 16 as discussed above.
Leira does not disclose determining an estimated ablation zone based on the position and orientation of the ablation device, the ablation settings, and an elapsed time; and displaying an indication of the estimated ablation zone on the CBCT image data.
However, Garcia further discloses
determining a projected ablation zone based on the position and orientation of the ablation device, ablation settings, and an elapsed time (Garcia, Para 86; “The treatment planning module 54 can display the anticipated treatment zone based on the position of the probes and the treatment parameters.”)(Garcia, Para 143; “The treatment planning module 54 may provide one or more parameters of a treatment protocol comprise voltage, gap between electrodes, duration, pulse width, and electric field intensity.”); and
displaying an indication of the estimated ablation zone on the CBCT image data (Garcia, Para 86; “The treatment planning module 54 can display the anticipated treatment zone based on the position of the probes and the treatment parameters.”)(Garcia, Para 146; “estimate the target ablation zone and display a graphical representation of the estimation in the display device based on the one or more parameters of the treatment protocol and the one or more conductivity parameters.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leira as modified by Inkpen, Stancer, Nields, and Garcia above to include determining an estimated ablation zone based on the position and orientation of the ablation device, the ablation settings, and an elapsed time; and displaying an indication of the estimated ablation zone on the CBCT image data as taught by Garcia in order to help avoid inadvertent damage to the patient’s tissue (Garcia, Para 9-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793